DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed February 1st, 2021 have been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112d Rejection, 102(a)(1)/102(a)(2) Rejection, and 103 Rejection previously set forth in the Final Office Action mailed October 30th, 2021 and are hereby withdrawn in light of their correction. Claims 1-10 are in condition for allowance as set forth below.
Response to Arguments
Applicant’s arguments, see Remarks (pages 4-6), filed February 1st, 2021, with respect to 112d, 102, and 103 Rejections have been fully considered and are persuasive.  The 112d, 102(a)(1)/102(a)(2), and 103 Rejections of October 30th, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Particularly, Applicant’s invention necessitates among other features a bed comprising: a frame installed horizontally with respect to a floor; a plate installed over the frame and having an end portion that is to be inclined upward with respect to the frame; an arm that supports the plate under a lower side of the end portion of the plate; and a sensor attached to the arm that is moveable on the plate as the plate is inclined upward so that an orientation of a sensing direction of the sensor with respect to the arm remains within a region of the plate while an angle of the plate with respect to the floor changes to detect a state of a user in the bed.
upon the plate (or otherwise back panel) of the bed that inclines upward.
With regards to Lacasse, while Lacasse demonstrates a sensor (paragraph 0102) in the arm (504; FIG. 6A) and a plate (252; FIG. 6A) of the frame is able to be inclined upward (as illustrated between FIGS. 6A-9B); the modifications necessary to attain applicant’s invention would require that the arm of Lacasse is similarly made movable on/upon the plate that is inclined upward rather than integral therewith (as illustrated in FIGS. 6A-9B), wherein the arm (504) remains attached rigidly to the plate (252). There is no discernable, nor predictable manner that the prior disclosed in which the arm (504) could be disassociated from the plate (252) and move thereon. Because Lacasse depends upon the connection of arm 504 with plate 252 as the pivot point itself therebetween. No reasonable modification could be located in the prior art that would permit movement of the arm on the plate without impermissible hindsight bias and would otherwise be unpredictable as it’s unclear how Lacasse would still operate without the pivot linkage established by the rigid connection of the arm 504 with the plate 252.
Additional art Mori et al (U.S. Pub. No. 20040122343); hereafter “Mori”, and Kume et al (U.S. Pub. No. 20020138023); hereafter “Kume”, were also located that possessed an arm (Mori: as illustrated in FIG. 2; Kume: as illustrated in FIG. 1), a sensor upon the arm, a frame (Mori: as illustrated in FIG. 2; Kume: as illustrated in FIG. 1), and a flowing planar member that the arm acted upon (Mori: as illustrated in FIG. 2; Kume: as illustrated in FIG. 1). However, both Mori and Kume would require plate upon which the arm acts. However, to do so would necessitate teaching away/destroying the primary purpose of the invention as a massage chair as neither the massage elements of either Mori or Kume would be able to act through a rigid plate, and furthermore the sensor would not operate through a rigid plate, and would therefore require impermissible hindsight bias to attain applicant’s invention.
Therefore, it is concluded by Examiner for those stated above in consideration with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, the Rejections under 102 and 103 are hereby respectfully withdrawn in light of Applicant’s amendments. Because claim 1 has been found to be allowable for reasons previously set forth, all dependent claims (2-10) are likewise found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        6/7/2021